Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 04/25/2022.

Election/Restrictions
	Applicant has elected with traverse in the Reply filed 4/25/2022 the following species: 
	A. the making lysis of the cell of (ii) to breaking down the membrane of cells in order to get the BsoundTo T-structures of (ii) out of the cell and thereby obtain a solution comprising BsoundTo Tstructures, wherein the BsoundToT-structures are not within the cells.
	B. the prey is carbonic anhydrase IX (CAIX) and the bait is VD11-4-2.

	Applicant argues the claims are linked by a single inventive concept.  The Applicant has made a statement without any supporting facts.  Allegations without factual support are unpersuasive.  The species are distinct as explained in the Election Requirements of 2/24/2022.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Election Requirements are thus deemed proper and are made FINAL.
Claims 1-16 are pending.
Claim 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 4/25/2022.
Claims 1-12 and 14-16 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9-11, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 16 depend directly or indirectly from claims 9-11.

Claim 9, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "a target-prey fusion protein" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 10, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "wherein the cell is a Xenopus laevis oocyte" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 11, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "by ligating via use of a ligase" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 11, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "supernatant" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 11, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "by use of polymerase chain reaction (PCR)" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 14, is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "preferably the nucleic acid molecules are amplified by use of polymerase chain reaction (PCR)" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-12 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schumann et al. (2016) Cell Chemical Biology volume 23 pages 435 to 441 cited in the 8/26/2021 IDS (hereinafter known as "Schumann") in view of Petersen et al. (2016) MedChemComm volume 7 pages 1332 to 1339 cited in the 8/26/2021 IDS (hereinafter known as "Petersen"). 
	With regards to claims 1-12 and 14-16, Schumann teaches:
	a) as in claims 1-12 and 14-16, a method for screening an in vitro display library for binding within a cell of a small-molecule chemical compound binding entity of the library to a protein or RNA target of interest in order to identify at least one individual chemical compound binding entity of the library that is capable of binding within the cell to the protein or RNA target of interest and wherein the method comprises the steps of: (i): expressing at least one target T.sub.n, wherein n=1 or more, in a cell and wherein the at least one target is a protein or RNA—the structure of the target is herein termed T-structure; (ii): introducing an in vitro display library into the cell of (i), wherein each binding entity is attached to a nucleic acid molecule and the nucleic acid molecule comprises specific nucleic acid sequence information allowing to identify the binding entity—wherein once one knows the specific nucleic acid sequence information of the nucleic acid molecule one directly knows the structure of the specific binding entity attached to the nucleic acid molecule and wherein the binding entities of the library are chemical compounds with an average molecular weight MW below 10000 dalton—the structure of the binding entity attached to the nucleic acid molecule is herein termed B-structure; and (b): the library is introduced into the cell under binding conditions, which are conditions where a B-structure containing a binding entity capable of binding to a target molecule, binds more efficiently to the corresponding T-structure, than a B-structure containing a binding entity not capable of binding to the same target do and wherein one within the cell gets binding of at least one of the binding entities to at least one target thereby creating within the cell a complex comprising a B-structure bound to a T-structure, which is termed B.sub.BoundToT-structure; (iii): making lysis of the cell of (ii) to breaking down the membrane of cells in order to: (A): get the B.sub.BoundToT-structures of (ii) out of the cell and thereby obtain a solution comprising B.sub.BoundToT-structures, wherein the B.sub.BoundToT-structures are not within the cells; and (iv): identifying, via use of the solution of (iii) and the nucleic acid molecules that comprises the specific nucleic acid sequence information allowing to identify the binding entity of the B-structures, at least one individual binding entity that binds within the cell of (ii) to at least one target of interest; wherein the target T is a protein and wherein the cell is a eukaryotic cell; wherein the cell is a Xenopus oocyte; wherein the cell is a Xenopus laevis oocyte; wherein the cell is a Xenopus oocyte and wherein the introducing of the in vitro display library into the cell of step (ii) is done via injection of the in vitro display library into the Xenopus oocyte; wherein the concentration of T-structures in the binding step step (ii)(b) of claim 1 is at least 10.sup.−10 M; wherein the step (iii) of claim 1 is step (iii)(A); wherein said step (iii) is step (iii)(A) and wherein step (iv) is done by: binding B.sub.BoundToT-structures of the solution (iii)(A) of to a solid support via binding of target of the B.sub.BoundToT-structures to the solid support and remove B-structures not bound to target and thereby not bound to the solid support; and identifying, via use of the specific nucleic acid sequence information allowing to identify the binding entity of the B.sub.BoundToT-structures bound to the solid support, at least one individual binding entity that binds within the cell of (ii) to at least one target of interest; wherein said step (iii) is step (iii)(A) and wherein: the T-structure of step (i) comprises a prey (e.g. a target-prey fusion protein) and there in step (ii) is also introduced a bait attached to a nucleic acid molecule (which e.g. has complementary cohesive ends to the nucleic acid molecule of the B-structure) and the nucleic acid molecule comprises specific nucleic acid sequence information allowing to identify the specific target and wherein the bait binds to the prey of the target in step (ii) and thereby creates B.sub.BoundToT-structures with the bait bound to the prey of target; after lysis step (iii)(A)—fusing (e.g. by ligating via use of a ligase) the nucleic acid molecules of the B.sub.BoundToT-structures with the bait bound to the prey of target, wherein the fused nucleic acid molecules comprise the sequence information allowing to identify binding entity and target; and identifying in step (iv) via use of the specific nucleic acid sequence information allowing to identify the binding entity and target of the fused (e.g. ligated) nucleic acid molecules of the preceding step at least one individual binding entity that binds within the cell of (ii) to at least one target of interest; wherein the cell is a Xenopus oocyte, preferably wherein the cell is a Xenopus laevis oocyte; wherein before the “fusing (e.g. by ligating via use of a ligase) the nucleic acid molecules of the B.sub.BoundToT-structures with the bait bound to the prey of target” step is made, there is a dilution step of the solution (e.g. supernatant) obtained from cell lysis step (iii) and wherein the dilution is a diluting the solution of at least 10.sup.2 fold; and wherein there is only one target (n=1) in step (i); and wherein the “identifying” step (iv) comprises a step, wherein the fused nucleic acid molecules that comprise the sequence information for binding entity and for target are amplified, preferably by use of polymerase chain reaction (PCR); and wherein the “prey-bait” system is: prey: carbonic anhydrase IX (CAIX) and bait: VD11-4-2; wherein the nucleic acid molecule attached to the bait is a nucleic acid molecule which has complementary cohesive ends to the nucleic acid molecule of the B-structure; and wherein there are phosphorothioate bonds installed in the phosphate backbone at the complementary cohesive ends of the nucleic acid molecule of the B-structure and the nucleic acid molecule attached to the bait; and the number of phosphorothioate bonds is for each nucleic acid molecule at least 2 phosphorothioate bonds; wherein the “identifying” step (iv) of claim 1 comprises a step, wherein the nucleic acid molecules that comprises the specific nucleic acid sequence information allowing to identify the binding entity of the B-structures are amplified, preferably the nucleic acid molecules are amplified by use of polymerase chain reaction (PCR); wherein there in the identifying step (iv) of claim 1 are identified at least 6 different individual binding entities that binds within the cell of (ii) to at least one target of interest; and wherein there is only one target (n=1) in step (i) (see entire document especially Figure 1 and page 438). 
Schumann does not explicitly teach:
	a) as in claims 1, 5, an in vitro display library, wherein the library is a library of at least 1000 different binding entities B.sub.n, wherein n=1000 or more; and wherein the in vitro display library of step (ii) is a library of at least 10.sup.6 different binding entities B.sub.n, wherein n=10.sup.6.
	With regards to claims 1 and 5, Petersen teaches:
	a) as in claims 1, 5, an in vitro display library, wherein the library is a library of at least 1000 different binding entities B.sub.n, wherein n=1000 or more; and wherein the in vitro display library of step (ii) is a library of at least 10.sup.6 different binding entities B.sub.n, wherein n=10.sup.6 (see entire document especially page 1333).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have recognized the advantages of substituting Petersen's large in vitro display library of over 1000 members for Schumann's small library to screen multiple small molecules for the rapid identification of small molecules useful in pharmaceutical compositions.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639